Title: General Orders, 6 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Thursday July 6th 1780
						
							Parole Acapulco. 
							 Countersigns C. R.Watchword By and By
						
					
					[Officers] For the Day Tomorrow[:] Colonel Hazen[,] Lieutenant Colonel Hay—Brigade Major Church
					Doctor Hagan senior Surgeon in the General Hospital is appointed to do duty in that Capacity in the Flying Hospital.
					Lieutenant Colonel Barber is requested to undertake the Sub Inspectorship of Hand’s Maxwell’s and Stark’s Brigades.
					Two Battalions from the Line to manœuvre tomorrow morning; Lieutenant Colonel Barber will attend the discipline and Brigade Major Ross the Formation of them Colonels Shreve and Jackson and Majors Parr and Hamilton, will take command of them under Brigadier General Maxwell.
					The First and second Pennsylvania brigades give the Adjutants and Colours.
					An Orderly Serjeant from each Brigade to be sent daily to the Orderly Office with one day’s Provisions & their blankets.
					
						After Orders
						A Serjeant and ten men from Maxwell’s Brigade for Fatigue Tomorrow; they will be at the bridge near General St Clair’s quarters at 6 o Clock in the morning.
						The manœuvring Battalions are to be formed in the field contiguous to the Grand Parade half past 4 in the morng.
						Colonel Angell is appointed to command one of the manœuvring battalions vice Colonel Jackson indisposed.
					
				